United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 12-2607
                      ___________________________

            Pamela Blaylock, formerly known as Pamela Urman,
       and Ervin Blaylock, Jeffrey A. Anderson and Patricia Anderson,
          John B. Nelson and Jody Nelson, Douglas Eugene Halver,
                 Mary Kay L. Ervin-Talbot, and Kang Xiong

                    lllllllllllllllllllll Plaintiffs - Appellants

                                         v.

               Wells Fargo Bank, N.A., Mortgage Electronic
               Registration Systems, Inc., MERSCORP, Inc.,
             HSBC Bank USA, N.A., HSBC Mortgage Services,
              Inc., and Federal National Mortgage Association

                   lllllllllllllllllllll Defendants - Appellees
                      ___________________________

                              No. 12-3230
                      ___________________________

Pamela Blaylock, formerly known as Pamela Urman; Ervin Blaylock; Jeffrey A.
 Anderson; Patricia Anderson; John B. Nelson; Jody Nelson; Douglas Eugene
              Halver; Mary Kay L. Ervin-Talbot; Kang Xiong

                    lllllllllllllllllllll Plaintiffs - Appellants

                                         v.
    Wells Fargo Bank, N.A.; Mortgage Electronic Registration Systems, Inc.;
   MERSCORP, Inc.; HSBC Bank USA, N.A.; HSBC Mortgage Services, Inc.;
                   Federal National Mortgage Association

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                            Submitted: March 11, 2013
                              Filed: April 19, 2013
                                 [Unpublished]
                                 ____________

Before MURPHY, SMITH, and GRUENDER, Circuit Judges.
                           ____________

PER CURIAM.

      Nine homeowners (“Homeowners”) filed suit against Wells Fargo Bank, N.A.,
HSBC Bank USA, N.A., HSBC Mortgage Services, Inc., Mortgages Electronic
Registration Systems, Inc., MERSCORP, Inc., and Federal National Mortgage
Association (collectively, “Lenders/Servicers”). The Homeowners challenged each
defendant’s ostensible role in the impending non-judicial foreclosure of their home
mortgages. The district court1 granted the Lenders/Servicers’ motion to dismiss. We
affirm.




      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.

                                          -2-
       The Homeowners seek to quiet title to the mortgaged properties under
Minnesota Statute section 559.01. The Homeowners pled this claim in terms
identical to those employed by the plaintiffs in Karnatcheva v. JPMorgan Chase
Bank, N.A., 704 F.3d 545 (8th Cir. 2013). In Karnatcheva, this court concluded that
two of the bases for the plaintiffs’ quiet-title claim were premised on the “show-me-
the-note” theory, a discredited legal theory attempting to require foreclosing entities
to produce the underlying promissory note corresponding to their legal title to the
mortgage. Id. at 547. Although the Karnatcheva plaintiffs’ remaining three theories
for relief under section 559.01 did not rely on the “show-me-the-note” theory, this
court dismissed them for falling short of federal pleading requirements. Id. at 548
(“We therefore affirm the district court’s dismissal of the plaintiffs’ three theories for
quiet title . . . because the plaintiffs’ pleadings, on their face, have not provided
anything to support their claim that the defendants’ adverse claims are invalid, other
than labels and conclusions, based on speculation that transfers affecting payees and
assignments of the notes were invalid.”). The Homeowners in this case have failed
to distinguish the pleadings in their suit to quiet title from those of the plaintiffs in
Karnatcheva, and accordingly we affirm the district court’s dismissal for the same
reasons.

       The Homeowners filed three additional claims against the defendants but have
waived these claims on appeal because their brief only presents arguments contesting
the district court’s dismissal of their quiet-title claim. See Marksmeier v. Davie, 622
F.3d 896, 902 n.4 (8th Cir. 2010) (“Although Marksmeier’s brief states that he is also
appealing the district court’s grant of summary judgment on his state-law claims, the
brief does not contain argument on those state-law claims. Accordingly, he has
waived this issue on appeal, and we decline to consider whether the district court’s
grant of summary judgment as to the state-law claims was proper. See Fed. R. App.
P. 28(a)(9)(A) (mandating that appellant’s brief include contentions, reasons for them,
and citations to authorities and parts of record on which appellant relies).”). Even if
the Homeowners had briefed us on these remaining claims, we would nonetheless

                                           -3-
affirm the district court’s dismissal. All three are virtually identical to claims we
found lacking in Karnatcheva, and the Homeowners have neglected to offer a basis
for distinguishing this precedent. See 704 F.3d at 546-47 (dismissing slander-of-title
claim and two claims seeking declaratory judgments “to determine whether the
defendants had ‘any true interest in or right to foreclose on their properties’” and “to
determine whether the notes were properly accelerated by the correct party”).

       This is one in a series of unsuccessful quiet-title claims brought by the
Homeowners’ counsel, William Butler. See Butler v. Bank of America, N.A., 690
F.3d 959, 962 n.3 (8th Cir. 2012) (describing Butler’s “pattern” of filing lawsuits to
challenge the validity of foreclosure proceedings).                 Accordingly, the
Lenders/Servicers filed a motion for sanctions. The district court granted this motion,
imposing a $75,000 sanction under Rule 11 and awarding attorneys’ fees under 28
U.S.C. § 1927. Butler appeals the award. We review the district court’s decision
under an abuse-of-discretion standard. Runfola & Assocs., Inc. v. Spectrum Reporting
II, Inc., 88 F.3d 368, 375 (8th Cir. 1996). For the reasons this court set forth in
another of Butler’s myriad quiet-title suits, Dunbar v. Wells Fargo Bank, N.A., Nos.
12-2076, 12-2369, 2013 WL 978223 (8th Cir. Jan. 14, 2013), we conclude that the
district court did not abuse its discretion in awarding sanctions and attorneys’ fees.
                        ______________________________




                                          -4-